United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1744
                      ___________________________

                                Jerome M. Meraz

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Tony Rodgers; Wendy Kelley, Director, Arkansas Department of Correction; Mike
                         Shelite; Dustin McDaniels

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Harrison
                                ____________

                        Submitted: December 16, 2016
                          Filed: December 21, 2016
                                [Unpublished]
                                ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Jerome Meraz—who pleaded guilty in Arkansas in 2008 to stalking,
kidnapping, residential burglary, and misdemeanor theft—appeals from the judgment
of the District Court1 denying his 28 U.S.C. § 2254 petition as time-barred.

       Following de novo review, we agree with the District Court that the petition
is time-barred. Even if we were to assume that the one-year limitations period under
28 U.S.C. § 2244(d)(1) was tolled during the pendency of Meraz’s collateral
challenges to his criminal conviction in state court, his federal petition was still
untimely filed with no grounds for equitable tolling. See Camacho v. Hobbs, 774
F.3d 931, 934–35 (8th Cir.) (discussing the dismissal of a § 2254 petition as time-
barred following an Arkansas plea proceeding), cert. denied, 136 S. Ct. 81 (2015);
Burns v. Prudden, 588 F.3d 1148, 1150 (8th Cir. 2009) (standard of review for
equitable tolling).

      We therefore affirm the judgment of the district court. We also grant counsel’s
request to withdraw, and we deny as moot Meraz’s pending motion.
                      ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Mark E. Ford, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-